DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 19 May 2021.  Claims 1-5 are currently pending of which claim 5 is withdrawn from consideration.  Claim 1 is currently amended.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 19 May 2021.  The rejections to the claims presented under 35 USC 103 in the Office Action of 8 March 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0177459 to Sato et al. (Sato) in view of US Patent Application Publication No. 2012/0247970 to Olson et al. (Olson).
As to claim 1, Sato teaches an organic hydride production apparatus (10) comprising an electrolyte membrane (110) having proton conductivity; a cathode (120), provided on one side of the electrolyte membrane (110), the cathode comprising a cathode catalyst layer (122); a cathode chamber (space formed between the separator (150) and the electrolyte membrane (110)) that houses the cathode catalyst layer; an anode (130), provided opposite to the one side of the electrolyte membrane (110), the anode comprising an anode catalyst layer (136); an anode chamber (space formed between (162) and membrane (110)) that houses the anode catalyst (136) and an anolyte comprising water (Paragraphs 0011, 0025, 0050 and 0054; Figures 1 and 3).  However, Sato fails to further teach that the apparatus comprises a gas introduction unit for introducing into the anolyte at a predetermined position a predetermined gas configured to cause bubbling of the anolyte.  
However, Olson also discusses polymer electrolyte membrane electrolytic cells and teaches that by bubbling air through the anolyte cell efficiency and rate of production can be increased (Abstract; Paragraphs 0001 and 0012).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato with an introduction unit for introducing into the anolyte at a predetermined position a predetermined as configured to cause bubbling of the anolyte in order to increase cell efficiency and rate of production as taught by Olson.  
Sato specifically teaches that the apparatus is arranged to supply an organic hydrogenation target substance, for example, toluene, to the cathode and to hydrogenate the hydrogenation target substance at the cathode catalyst layer using protons to produce an organic hydride and to supply the anolyte to the anode and to oxidize the water in the anolyte at the anode catalyst layer to produce protons (Paragraph 0055-0058).  Sato further teaches that the membrane comprises, for example, Nafion (Paragraph 0031) and Olson renders obvious the use of a gas comprising air (Paragraph 0001), the same as in the present disclosure, and thus the combination teaches an apparatus that is capable of operating to perform the functional language of “remove at least one of the hydrogenation target substance and the organic hydride that have passed through the electrolyte membrane and been mixed into the anolyte by promoting gasification of the at least one of the hydrogenation target substance and the organic hydride through introduction of the predetermined gas at the predetermined position, wherein the gas introduction unit is configured to cause bubbling of the anolyte using the predetermined gas so as to remove at least one of the hydrogenation target substance and the organic (MPEP 2114).  
As to claims 2 and 3, the combination of Sato and Olson teaches the apparatus of claim 1.  Sato further teaches that the apparatus comprises an anolyte storage tank (40) that stores the anolyte and a circulation passage that connects the anolyte storage tank (40) and the anode (130) (Paragraph 0024; Figure 1).  As discussed above, Olson teaches that the gas introduction unit introduces the gas for bubbling into the anode chamber (Paragraph 0012).
As to claim 4, the combination of Sato and Olson teaches the apparatus of claim 1.  As discussed above, Olson teaches that the gas comprises air.  

Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive.
The Applicant’s argue that the new claim limitations render the claims patentable; however, as discussed above the Examiner has rejected the new claim limitations in view of Olson.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,213,665 to Sugishima et al. – Teaching supplying nitrogen to an anolyte
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794